Citation Nr: 1134016	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The appellant had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this case was previously before the Board in February 2011, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's February 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's February 2011 remand requested that VA obtain copies of the Veteran's personnel records from three employers he had identified during a December 2010 hearing.  

In March 4, 2011, correspondence, VA's Appeals Management Center (AMC) requested that the Veteran complete a VA Form 21-4192 for each employer.  AMC encouraged the Veteran to return the paperwork as soon as he could, and told him that if it did not hear from him it might make a decision on his claim after 30 days.  

A temporary claims file contains a supplemental statement of the case (SSOC) dated May 20, 2011.  The SSOC observed that AMC had not received a response from the Veteran as of April 4, 2011, and denied the claim.  

The Veteran's permanent claims file contains a cover letter dated March 16, 2011, from the Veteran, along with a properly completed VA Form 21-4192 for each of the three employers.  The correspondence is date-stamped received by AMC on April 19, 2011.  The Board observes that this is more than 30 days after AMC requested the information, but one month before AMC issued the SSOC denying the claim.

Accordingly, the case is REMANDED for the following action:

1.  Using the VA Forms 21-4192 received by AMC on April 19, 2011, request copies of the Veteran's personnel records, in particular as to failed hearing tests, from the following:

*	K & I Railroad, 30th and Market Street, 			Louisville, Kentucky, from 1971 or 1972;

*	Coca Cola Louisville Bottling Plant, Hill 		Street, Louisville, Kentucky, from 1972; and

*	Army Corps of Engineers, Louisville, from 		1971 or 1972.

If no records are available, the claims folder must indicate this fact.

2.  Thereafter, readjudicate the claim of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought is not granted, issue an SSOC and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


